oC S&S SN DWN TH FP WY NO —

NHN bP NO NO NO NO NO RN NO wm me mmm ele
oo NA DBO DH F&F WY NY | DBD OO CO I DB A FR WO HP S&F OC

 

Case 2:20-mj-00937-BNW Document5 File [ TOS EPP ave tot

——— RECEIVED
———ENTERED  _____SERVEDON
COUNSELPARTIES OF RECORD

 

UNITED STATES DISTRICT GOURT | QT 73 297
DISTRICT OF NEVADA — CLERK US DISTRICT COURT

 

 

 

 

 

 

as DISTRICT OF NEVADA
UNITED STATES OF AMERIC - N == PUY
\ ‘ .
A, ase % 2° 28-M). 0937-Byy
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING
RONALD LAELL,
Defendant.

 

 

I understand that I have a right to appear in person in court at the initial arraignment
hearing in this case scheduled for October 23, 2020. I have been advised of the nature of this
proceeding and my right to appear in person. I have been informed that I may appear by video
teleconference, or telephone conference if video conference is not reasonably available, in light
of the spread of the COVID-19 virus in the District of Nevada and in order to protect my health
and safety, as well as those of the attorneys, the court and court staff.

| Understanding my right to appear in person, I knowingly and voluntarily waive my right
to re at this proceeding in person, and I consent to appear by video teleconference or by
telephone conference where the video teleconference is not reasonably available. I consulted

with my attorney prior to deciding to waive my right to appear in person at this proceeding.

/s/ Ronald Laeli 10/23/20

 

 

Defendant’s Signature (date)
LIsi Robert O’Brien 10/23/20
Signature of Defendant’s Attorney (date) Judge’s Signature (date)
Robert O’Brien 10/23/20

 

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
